Title: To George Washington from Brigadier General William Smallwood, 21 February 1778
From: Smallwood, William
To: Washington, George



Dear Sir,
Wilmington [Del.] Feby 21st 1778

I received your Favor of the 16th Inst. by Capt. Lee, who came here on the Evening of the 17th; I dispatch’d him very early the next Morning, with four very active officers, well acquainted with the Country, and best adapted to aid him in the Execution of the design, I also wrote to the President, General Rodney, The Purchasing Commissary, & Capt. McLane, all now at Dover, requesting that they wou’d give him every Information and aid necessary on so pressing an Emergency, & it’s with great Confidence & Pleasure I can assure you, there will in a few Days be a plentiful Supply forwarded, and ’ere this I think you must have received 70 head of Cattle, & I am informed there are several Hundred Thousand Wt of Pork at Dover, which with the Stores at the Head of Elk, I have made a point of not touching, but whilst this reserve and Provision has been making for the Army above, The Troops at this Post have suffered many Times extremely, & I am apprehensive, & indeed I can forsee they will be reduced to the same distress the Army above have suffered, for the Country by these supplies which will be forwarded above, will be much exhausted, & leave me destitute of

the Resources from which the Support of the Troops has been drawn, for I have had no other Supplies for the Troops here than what I’ve had brought in by Parties and out of the Prizes & Cattle intercepted on the way to Phila. except 27 head from Maryland, & scarce that Number in the whole from Mr Huggins, who was to have supplied us—there is no dependence in this Man, I have repeatedly complaind of, & sent for & remonstated to him, about the Sufferings of the Troops & his inactivity & inattention, but it’s all in vain, & I am sensible if we have no other dependance than on him, the worst consequences may be dreaded—here is one Capt. Rumford an Active obliging Man, who has acted in that Line before, who I believe wou’d supply well, if he was appointed to act & supplied with Cash—Intelligence was brought of one Canby’s having contracted for 1000 Barrells of Flour with the Enemy, which his Agent was to deliver on the Delaware, Canby being now in Phila. have orderd the Flour to be seized, and am told there will be upwards of the Quantity, a great deal of it Superfine, I had Genl Wayne & his Party safely landed in Jersey the 19 In. and the soldiers & Craft that set him over all safe returnd. I hope he will get a good supply of Cattle.
Shou’d be obliged, by your answer respecting Mr Rutherfords superintending the Factory upon his proposals, as every thing is now prepared to set to work. I remain Yr Excellencys most Obedt Sert

W. Smallwood


P.S. shou’d be glad of your Sentiments concerning the Expediency of sending an officer or two to Maryland from each Regt to forward the Recruits &ca.

